Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action is in response to application 16/824848 filled on 03/20/2020.
Claims 1-7 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-7 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claim 1 recite store only for a second period longer than the first period, data corresponding to the information displayed; receive data preservation instruction form a user; and store in the second storage at least a part of the data that Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a display, a first storage, a second storage, and processor, which are additional elements that are recited at a high level of generality (e.g., the “processor” stores information through no more than a statement that said processor is “configured” to store in the second storage) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of receive a data preservation instruction, which is considered limitation directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 28, where “The patient monitor 10 can include one or more processors as a processor 16. As illustrated in FIG. 3B, the processor 16 is configured to store in the preservation storage 15 at least a part of data stored in the storage 13 before reception of a data preservation instruction by the user interface”.
Paragraph 25, where “As illustrated in FIG. 1, the patient monitor 10 can include a user interface 14. The user interface 14 is configured to receive a data preservation instruction from a user. The data preservation instruction is an instruction for performing data preservation demanded for the accuracy of medical accident investigation in the event of a medical accident or the like”.
Paragraph 45, where “data corresponding to the information displayed on the display; a second storage having a storage capacity different from a storage capacity of the first storage; a user interface configured to receive a data preservation instruction from a user; and one or more processors configured to store in the second storage at least a part of the data that has been in the first storage before the user interface receives the data preservation instruction.”

The claims recite the additional element of receive data preservation instruction from a user, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-5 and 7 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 
Claim 6 is rejected for similar rationale as seen in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (US 2016/0260417 A1) in view of Miller et al. (US 2013/0300846 A1).

In claim 1, a patient monitoring system comprising: 
Asai teaches:
a first storage configured to store, only for a second period longer than the first period, data corresponding to the information displayed on the display (Fig. 1 and Para. 68 and 92 wherein a storage can store information for a longer period of time) ; 
a second storage having a storage capacity different from a storage capacity of the first storage (Fig. 1 and Para. 72); 
a user interface configured to receive a data preservation instruction from a user (Fig. 1 and Para. 68 and 72); and 

Asai does not explicitly teach however Miller teaches:
a display configured to display, only for a first period, information including changes over time in physiological information acquired from at least one patient (Para. 3-4 and 48 wherein capturing patient physiological information over a time period is taught).
It would have been obvious to one of ordinary skill at the time of filling to combine the controlling of storing image data as taught in Asai with the monitoring of changes in patient data by using a video as taught in Miller. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Asai in view of Miller teach a patient monitoring system according to claim 1. Asai does not explicitly teach however Miller teaches wherein the data is video data representing changes over time in images displayed on the display (Para. 3 and 27 wherein processing video images and tracking changes over a time period are taught). The motivation to combine references is the same as seen in claim 1.

As per claim 5, Asai teaches the patient monitoring system according to claim 1, wherein the second storage has the storage capacity smaller than the storage capacity of the first storage (Para. 60 and 72). 
Claim 6 recites similar limitations as seen above and hence is rejected for similar rationale as seen above. 
Claim 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (US 2016/0260417 A1) in view of Miller et al. (US 2013/0300846 A1) as applied to claim 1-3 and 5-6 above, and further in view of Higgins et al. (US 2009/0054735 A1).

As per claim 4, Asai in view of Miller teach the patient monitoring system according to claim 1. Asai and Miller do not explicitly teach however Higgins teaches wherein the physiological information acquired from each of a plurality of patients is collectively displayed on the display, and the user interface is capable of receiving the data preservation instruction with respect to at least one of the plurality of patients (Para. 112 wherein physiological parameters of multiple patients are displayed simultaneously).

Claim 7 recites similar limitations as seen in claim 4 and hence rejected for similar rationale as seen in claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686